—Motion by the appellant, inter alia, for leave to reargue a decision and order of this Court dated June 5, 2000 (273 AD2d 213), in the above-entitled action, which determined an appeal from an order of the Supreme Court, Queens County, dated May 28, 1999, and to permit oral argument, and cross motion for an award of an attorney’s fee on the motion.
Upon the papers filed in support of the motion and cross motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted to the extent that rear*297gument of the decision and order dated June 5, 2000, is granted, and, upon reargument, that decision and order is vacated and the following is substituted therefor:
In a matrimonial action in which the parties were divorced by a judgment dated April 11, 1994, the defendant appeals from an order of the Supreme Court, Queens County (Satterfield, J.), dated May 28,1999, which denied his motion to vacate so much of the judgment of divorce as directed him to pay an attorney’s fee to the plaintiff.
Ordered that the order is affirmed, with costs.
The defendant has not demonstrated that relief pursuant to CPLR 5015 (a) is appropriate or that this Court should exercise its discretion in the interest of justice and relieve him of his obligation to pay an attorney’s fee pursuant to the judgment of divorce (see, Ladd v Stevenson, 112 NY 325, 332; Oneida Natl. Bank & Trust Co. v Unczur, 37 AD2d 480, 483) and it is further,
Ordered that the motion is otherwise denied; and it is further,
Ordered that the cross motion is denied. Ritter, J. P., Sullivan, S. Miller and H. Miller, JJ., concur. [See, 175 Misc 2d 561.]